DETAILED ACTION
	In response to the Office Action mailed 03/18/2021, the amendments were received 09/17/2021:
Claims 1, 3, 15-16, and 19-20 were amended.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 16: Applicant argues that the prior art fails to teach the details of “at least one rest position in which the seat arrangement is located away from the working area so as to leave clear the working area under the gantry for standing of the patient within the imaging area.”  Yoshimura disclose in Fig. 1 a seat arrangement in which seat 6 is placed under the working area of the gantry.  Yoshimura further disclose “the chair 6 is attached to the oscillating member 11, and in time of radiography the patient 12 is placed in a specified radiographic position in the arrow 28 direction by oscillation of the oscillating member 11 “ (column 10, lines 55-60).  Therefore, every position prior to reaching specified radiographic position places the seat way from the working area so as to leave clear the working area under the gantry.  The limitation “for standing of the patient within the imaging area” is drawn to intended use of the working area under the gantry.  Since Yoshimura disclose a clear working area under the gantry, the claim reads on the prior art of record, wherein the clear working area under the gantry of Yoshimura could be used for the same intended purposes “for standing of the patient within the imaging area.”
Regarding claim 3: Applicant argues that the prior art fails to teach the details of “a leg assembly restable on the ground under the seat part for ground support.”  However, it is believed that leg assembly 10, which rests on the ground under the seat 6, reads on the newly amended claim limitation.
Applicant’s arguments, see page 10, filed 07/05/2022, with respect to the rejection(s) of claim(s) 15 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 15 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5692027 (Yoshimura).
Regarding claim 1:
Yoshimura disclose an extra-oral dental imaging apparatus (Fig. 1, 40) for obtaining a radiographic image of a patient, the apparatus (40) comprising: 
a support frame (2, 4, 5, and 8), 
a gantry (1) that supports an x-ray source (37) and at least one x-ray sensor (21) in correspondence with the x-ray source (37), the gantry (1) being movable relative to the support frame (2), 
wherein the apparatus (40) further comprises a seat arrangement (6) that is connected to the support frame(2)  and that is movable between at least two distinct positions (column 10, lines 53-61): 
a working position in which the seat arrangement (6) is located in a working area under the gantry (1), 
at least one rest position in which the seat arrangement (6) is located away from the working area so as to leave clear the working area under the gantry for standing of the patient within the imaging area (1).
Yoshimura disclose in Fig. 1 a seat arrangement in which seat 6 is placed under the working area of the gantry.  Yoshimura further disclose “the chair 6 is attached to the oscillating member 11, and in time of radiography the patient 12 is placed in a specified radiographic position in the arrow 28 direction by oscillation of the oscillating member 11 “ (column 10, lines 55-60).  Therefore, every position prior to reaching specified radiographic position places the seat way from the working area so as to leave clear the working area under the gantry. 
The limitation “for standing of the patient within the imaging area” is drawn to intended use of the working area under the gantry.  Since Yoshimura disclose a clear working area under the gantry, the claim reads on the prior art of record, wherein the clear working area under the gantry of Yoshimura could be used for the same intended purposes “for standing of the patient within the imaging area.”
Regarding claim 2:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement comprises a seat assembly (6) and a connecting arm (11).
Regarding claim 3:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat assembly comprises a seat part (6) and a leg assembly (10) restable on the ground under the seat part (6) for ground support (Fig. 1).
Regarding claim 4:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement is configured to pivot relative to the support frame (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10).
Regarding claim 5:
Yoshimura disclose the dental imaging apparatus of claim 4, wherein the seat arrangement is configured to pivot relative to the support frame through a pivoting assembly (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10)
Regarding claim 15:
Yoshimura disclose the dental imaging apparatus of claim 2, wherein the connecting arm is a hinged arm (Fig. 1).
Regarding claim 16:
Yoshimura disclose a method for using an extra-oral dental imaging apparatus for obtaining a radiographic image of a patient, the apparatus comprising: 
a support frame (2, 4, 5, and 8), 
a gantry (1) that supports an x-ray source (37) and at least one x-ray sensor (21) in correspondence with the x-ray source (37), the gantry (1) being movable relative to the support frame (2), 
a seat arrangement (6) that is connected to the support frame (5), wherein the method comprises moving the seat arrangement between at least two distinct positions: 
a working position in which the seat arrangement is located in a working area under the gantry (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10), 
a rest position in which the seat arrangement is located away from the working area so as to leave clear the working area under the gantry (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10) for standing of the patient within the imaging area, the method comprising: 4Docket No.: 100485 PATENTS 
moving the seat arrangement into the rest position (Fig. 1 and 2); and 
standing the patient within the imaging area.
Yoshimura disclose in Fig. 1 a seat arrangement in which seat 6 is placed under the working area of the gantry.  Yoshimura further disclose “the chair 6 is attached to the oscillating member 11, and in time of radiography the patient 12 is placed in a specified radiographic position in the arrow 28 direction by oscillation of the oscillating member 11 “ (column 10, lines 55-60).  Therefore, every position prior to reaching specified radiographic position places the seat way from the working area so as to leave clear the working area under the gantry. 
The limitation “for standing of the patient within the imaging area” is drawn to intended use of the working area under the gantry.  Since Yoshimura disclose a clear working area under the gantry, the claim reads on the prior art of record, wherein the clear working area under the gantry of Yoshimura could be used for the same intended purposes “for standing of the patient within the imaging area.”
Regarding claim 17:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the rest position of the seat arrangement is outside a footprint of the gantry, where the footprint of the gantry is an area vertically beneath the gantry during the movement of the gantry relative to the support frame during an imaging process of the extra-oral dental imaging apparatus (Fig. 1 and 2).
Regarding claim 18:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the at least one rest position of the seat arrangement is outside a footprint of the gantry, where the footprint of the gantry is an area vertically beneath the gantry during an imaging process of the extra-oral dental imaging apparatus using the gantry (Fig. 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5692027 (Yoshimura).
Regarding claim 6:
Yoshimura disclose the dental imaging apparatus of claim 5, but fail to teach the details of wherein the pivoting assembly comprises an indexed face which includes at least two indexed positions corresponding to said at least two distinct positions of the seat arrangement respectively, the seat arrangement being configured to pivot relative to the indexed face to move from one indexed position to another.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pivoting assembly with an indexed face.  One would have been motivated to provide an indexed face to the pivoting assembly to provide a means to stop or lock the seat into and out of desired positions.
Regarding claim 7:
Yoshimura disclose the dental imaging apparatus of claim 6, but fails to teach wherein the indexed face includes three indexed positions corresponding to three distinct positions of the seat arrangement respectively, namely the working position and two rest positions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pivoting assembly with an indexed face.  One would have been motivated to provide an indexed face to the pivoting assembly to provide a means to stop or lock the seat into and out of three distinct desired positions.
Regarding claim 8:
Yoshimura disclose the dental imaging apparatus of claim 6, but fails to teach wherein the seat arrangement is urged against the indexed face through at least one elastic member.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indexed face and seat arrangement with an elastic member.  One would have been motivated to provide an elastic member as the means to stop or lock the seat into and out of three distinct desired positions.
Regarding claim 9:
Yoshimura disclose the dental imaging apparatus of claim 6, wherein the seat arrangement comprises a connecting member (10) that connects the connecting arm to the support frame (5), the connecting member being configured to pivot at one end relative to the indexed face through the pivoting assembly to move from one indexed position to another (Fig. 1 and 2, as made obvious above).
Regarding claim 10:
Yoshimura disclose the dental imaging apparatus of claim 9, wherein the connecting member is connected at its opposite end to a first end of the connecting arm, the second opposite end of the connecting arm being connected to the seat assembly (Fig. 1 and 2).
Regarding claim 11:
Yoshimura disclose the dental imaging apparatus of claim 10, wherein the first end of the connecting arm is movably mounted relative to the connecting member in a vertical plane that includes the pivot axis of the pivoting assembly (Fig. 1 and 2).
Regarding claim 12:
Yoshimura disclose the dental imaging apparatus of claim 11, wherein the first end of the connecting arm is urged upwardly through at least one elastic member so that the connecting arm is urged in an upper rest position in the absence of any patient on the seat assembly (as made obvious above and wherein rest positions may be selected as desired).
Regarding claim 13:
Yoshimura disclose the dental imaging apparatus of claim 11, wherein the first end of the connecting arm is pivotally mounted relative to the connecting member about a pivot axis that is perpendicular to the vertical plane (Fig. 1 and 2).
Regarding claim 14:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement is configured to pivot relative to the support frame (Fig. 1).  
Yoshimura fail to teach the seat arrangement configured to translate relative to the support frame.
It would have been obvious to modify the invention disclosed by Yoshimura such that the seat arrangement configured to translate relative to the support frame.  One would have been motivated to make such a modification to provide further patient adjustment closer to or further from the support frame.
Regarding claim 19:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement comprises a seat assembly (6), a connecting arm (11), and a connecting member that connects the connecting arm to the support frame (10).
Yoshimura fail to teach the connecting member being configured to pivot using an indexed face to move from the working position and the at least one rest position.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the connecting member with an indexed face.  One would have been motivated to provide an indexed face to the connecting member to provide a means to stop or lock the seat into and out of desired positions.
Regarding claim 20:
Yoshimura disclose an extra-oral dental imaging apparatus (Fig. 1, 40) for obtaining a radiographic image of a patient, the apparatus (40) comprising: 
a support frame (2, 4, 5, and 8), 
a gantry (1) that supports an x-ray source (37) and at least one x-ray sensor (21) in correspondence with the x-ray source (37), the gantry (1) being movable relative to the support frame (2), 
wherein the apparatus (40) further comprises a seat arrangement (6) that is connected to the support frame (2)  and that is movable between at least two distinct positions (column 10, lines 53-61): 
a working position in which the seat arrangement (6) is located in a working area under the gantry (1), 
at least one rest position in which the seat arrangement (6) is located away from the working area so as to leave clear the working area under the gantry (1).
Yoshimura disclose in Fig. 1 a seat arrangement in which seat 6 is placed under the working area of the gantry.  Yoshimura further disclose “the chair 6 is attached to the oscillating member 11, and in time of radiography the patient 12 is placed in a specified radiographic position in the arrow 28 direction by oscillation of the oscillating member 11 “ (column 10, lines 55-60).  Therefore, every position prior to reaching specified radiographic position places the seat way from the working area so as to leave clear the working area under the gantry.
Yoshimura fail to teach wherein the seat arrangement is configured to move between at least two indexed positions corresponding to said at least two distinct positions of the seat arrangement, respectively, using a pivoting assembly.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the connecting member with an indexed face.  One would have been motivated to provide an indexed face to the connecting member to provide a means to stop or lock the seat into and out of desired positions.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15:
Yoshimura disclose the dental imaging apparatus of claim 2, wherein the connecting arm is a hinged arm (Fig. 1), but fails to teach the details of a hinged arm that includes two elongated portions that are linked together by a hinge mechanism.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884